IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________   United States Court of Appeals
                                                        Fifth Circuit
                            No. 04-51286             F I L E D
                       _____________________
                                                       May 27, 2005
UNITED STATES OF AMERICA
                Plaintiff - Appellee             Charles R. Fulbruge III
                                                         Clerk
                 v.
RAMON RAMIREZ-NIEVES
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-1085)
                      ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division, for resentencing is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion in

__________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
the alternative to extend time to file appellee’s brief until 14

days from the Court’s denial of appellee’s motion to vacate and

remand is denied as moot.